Exhibit 32.1 CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 (SUBSECTIONS (a)AND(b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Subsections(a) and (b) of Section1350, Chapter63 of Title18, United States Code), I, Steven L. Newman, Chief Executive Officer of TransoceanLtd., a Swiss corporation (the “Company”), hereby certify, to my knowledge, that: (1)the Company’s Quarterly Report on Form10-Q for the quarter ended March31, 2014 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:May7, 2014 /s/ Steven L. Newman StevenL.Newman President and Chief Executive Officer The foregoing certification is being furnished solely pursuant to Section906 of the Sarbanes-Oxley Act of 2002 (Subsections(a) and (b) of Section1350, Chapter63 of Title18, United States Code) and is not being filed as part of the Report or as a separate disclosure document. A signed original of this written statement required by Section906 has been provided to TransoceanLtd. and will be retained by TransoceanLtd. and furnished to the U.S. Securities and Exchange Commission or its staff upon request.
